Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for balancing the utility power and the renewable power”  in claim 15, line 21, claim 16, line 1-2, claim 17, line 3, Claim 20, line 3  “ means for determining whether an amount renewable power exceeds an output power level ”in  claim 16, line 2-3, claim 18, line 2-3, claim 20, line 4, “means for balancing the utility power, the renewable power, and the stored power” in claim 17, line 3-4, claim 18, line 1-2. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claims 1-3, 5, 8-12, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald ( US 20170133852) in view of Moon (US20110148205). 
With regard to claim 1, MacDonald teaches an uninterruptible power supply comprising: a renewable input configured to be coupled to a renewable power source ( e.g., 184 , Fig. 4)and to receive renewable power from the renewable power source ( e.g., 184, Fig. 4);
an energy storage component ( e.g., 146, Fig. 4) configured to receive and store energy and to provide stored power ( see 144, Fig. 4);

a DC input bus ( e.g., 160, Fig. 5); a DC output bus ( bus between  168 and 166, Fig. 5);
a first power conditioning and control module (PCCM)( e.g., 186, 188 Fig. 5) coupled to the DC input bus ( e.g., 160, Fig. 5),   having a first input coupled to the renewable source( e.g., output of 184, Fig. 5), a second PCCM ( e.g., 182/164 Fig. 5) coupled to the DC input bus ( e.g., 160, Fig. 5),  and having an input  ( e.g., input to 182/ input to 164, Fig. 5)configured to couple to the external power source ( e.g., 184/162, Fig. 5), and configured to provide conditioned power to the DC input bus derived from the external power source ( e.g., 184/162, Fig. 5), and configured to provide conditioned power to the DC input bus derived from   the external power source ( 184/162, Fig. 5) , 
input power circuitry ( e.g., 142, 144, 168, Fig. 5) coupled to the utility input  ( e.g., 190, Fig. 5) and the DC input bus ( e.g., 160, Fig. 5) and configured to receive the conditioned power provided by the first PCCM and /or the second PCCM ( power from 182/188/164, Fig. 5) , the utility power ( e.g., power from 190, Fig. 5), and the stored power ( power from146, Fig. 5) and provide DC power to the DC output bus ( bus between 168 and 166, Fig. 5), the DC input bus ( e.g., 160, Fig. 5) coupled between the input power circuitry( e.g., 168, Fig. 5) and both of the first  PCCM and the second PCCM (188, 182/164, Fig. 5);
the DC output bus (bus between 168 and 166, Fig. 5) and configured to provide output power; and
a controller[0046] controller coupled to the input power circuitry ( see [0059] EMS controls 140, which is part of input power circuitry), the first PCCM  (186, 188, Fig. 5, [0098] EMS can run variable speed generator, and 186 is a variable speed generator,  [0088] teaches EMS control the system to work on AFE mode and 188 is AFE) and the second PCCM ([0090] EMS can control charge to the 146, [0074] teaches the motor 162 charges the 146 through 164, therefore, EMS will control motor 162 and converter 164 to charge 146) , and configured to determine 
MacDonald does not explicitly teach an inverter coupled to the DC output bus the inverter configured to receive the DC power provided by the input power circuitry to the DC output bus and provide output AC power to a load, a controller coupled to the input power circuitry and inverter, and configured to determine whether an amount of the renewable power exceeds an output power level provided to the load and to provide excess power from the renewable power to the stored energy storage component in response to a determination that the amount of renewable power exceeds the output power level provided to the load and the controller further configured to control the first PCCM to control the conditioned power provided by the first PCCM to the DC input bus.
	However, Moon teaches inverter ( e.g., 430, Fig. 1) coupled to the DC output bus ( output of 420, Fig. 1), the inverter ( e.g., 430, Fig. 1) configured to receive DC power provided by the input power circuitry( 420, Fig.1, and MacDonald teaches the claimed structure of the input power circuitry)  to the DC output bus ( output of 420, Fig. 1) and provide output AC power ( e.g., output of 340, Fig. 1) output of to a load ( e.g.,200, Fig. 1)  ; a controller ( e.g., 480, Fig.2 ) coupled to the input power circuitry  ( e.g., 420 S2, Fig.1, MacDonald teaches about the input power circuitry as described above ) and the inverter ( e.g., 430, Fig. 1) , the first PCCM ( 410, Fig. 1) and the second PCCM ( 480 control bi-directional converter 440, while McDonald teaches second PCCM can includes a bidirectional inverter 164, the combination of Moon and , …. This teaches the 480 control 410 to control the output power from 410 to different device 300/460) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of MacDonald  to  include an inverter coupled to the DC output bus, configure the inverter to receive the DC power provided by the input power circuitry to the DC output bus and provide output AC power to a load, include a controller coupled to the input power circuitry and inverter, and configured to determine whether an amount of the renewable power exceeds an output power level provided to the load and to provide excess power from the renewable power to the stored energy storage component in response to a determination that the amount of renewable power exceeds the output power level provided to the load and to control the first PCCM to control the conditioned power provided by the first PCCM to the DC input bus, as taught by Moon, in order to use the 
With regard to claim 2, the combination of MacDonald and Moon teaches all the limitations of claim 1. Moon further teaches the controller (e.g., 480, Fig. 1) is configured to determine whether the power grid is operational ([0045], is the grid in normal state), and to provide excess power from the renewable power ( power generated by 100, Fig. 3A, Fig. 1) to the power grid (300, Fig. 3A, Fig. 1)( additional power to power grid when power grid is normal[0046]) in response to the to the determination that the amount of the renewable power exceeds the output power level provided to the load (supply power from 100 to load, additional power to power grid, [0046]) and a determination that the power grid is operational ( If the grid 300 is in the normal state, the integrated controller 480 turns on the first and second switches S1 and S2. The integrated controller 480 supplies electric power generated by the power generation system 100 to the load 200, and may distribute additional the electric power to the grid 300, [0046])
With regard to claim 3, the combination of MacDonald, and Moon teaches all the limitations of claim 2, Moon further teaches the controller is further configured to disconnect the utility input  ( e.g., S405, Fig. 4) in response to determining that the power grid is not operational ( S404, S405, Fig. 4).
With regard to claim 5, the combination of MacDonald, Moon teaches all the limitations of claim 1, but not at least one maximum power point tracking circuit coupled to the renewable input, wherein controller is further configured to determine whether an amount of the renewable 
Moon teaches at least one maximum power point tracking circuit ( e.g., 411, Fig. 2) coupled to the renewable input ( e.g., 101, Fig. 2), wherein the controller is further configured  for determining whether an amount of the renewable power exceeds an output power level provided to the load(while  determine whether the output power of renewable power generation exceeds the needs of the load (see [0048] if the amount of electric power generated by the power generation system 100 is sufficient enough to be supplied to the load 200, the integrated controller 480 may store excess electric power generated by the power generation system 100 in the battery 460) by receiving information from the at least one maximum power point tracking circuit ( see 481 receives the information from 411, Fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to  include at least one maximum power point tracking circuit coupled to the renewable input, wherein the controller is further configured to determine whether an amount of the renewable power exceeds an output power level provided to the load by receiving information from the at least one maximum power point tracking circuit, as taught by Moon, in order to use MPPT to  extracting maximum available power from the renewable power source ,evaluate the input power from difference source and balance the power from different power source in order to effectively use the power source, and avoid waste of the power. Further, adaptively using the information from MPPT circuit to determine the excess power can make the operation more accurately and efficiently. 
With regard to Claim 8, MacDonald teaches method of providing output power to a load, the method comprising: storing energy to provide stored power ( e.g., 146, Fig. 5);
receiving renewable power from a renewable power source( e.g., 180, Fig. 5) at a input ( e.g., input of 182, Fig. 5) of a first power conditioning and control module (PCCM) ( e.g., 182, Fig. 5); 
MacDonald does not explicitly teach converting, with an inverter coupled to the input circuitry via the DC output bus, the conditioned power provided by the first PCCM and the second PCCM into at least a portion of the output AC power provided to the load; determining whether the renewable power exceeds a threshold; and providing a portion of the renewable power to at least one of an energy storage component and the power grid in response to a renewable power exceeds the threshold, controlling the first PCCM to control the conditioned power provided by the first PCCM to the DC input bus.
However, Moon teaches converting, with an inverter( e.g., 430, Fig. 1)  coupled to the input circuitry( e.g., 420, Fig. 1)  via the DC output bus ( e.g., output from 420, Fig. 1) the conditioned power ( power from 410, Fig. 1)  provided by the first PCCM and the second PCCM ( MacDonald teaches that the conditioned power from the first and second PCCM as discussed above) into at least a portion of the output AC power (output of the 430 is AC power, Fig. 1) to the load (200, Fig. 1); determining whether the renewable power exceeds a threshold (if the amount of electric power generated by the power generation system 100 is sufficient enough to be supplied to the load 200 [0048]); and providing a portion of the renewable power to at least one of an energy storage component  ( e.g., 460, Fig. 1, 460, Fig. 3B) and a power grid in response to a determination that the renewable power exceeds the threshold ( e.g., ( if the amount of electric power generated by the power generation system 100 is sufficient enough to be supplied to the load 200, the integrated controller 480 may store excess electric power generated by the power generation system 100 in the battery 460, [0048]). controlling the first PCCM ( e.g., 410, Fig. 1) to control the conditioned power  ( output power of 410, Fig. 1) provided by the first PCCM ( e.g., 410, Fig. 1)  to the DC input bus ( input of 420, Fig. 1) ([0046]The integrated controller distribute additional the electric power to the grid 300 by controlling the first power converter 410,… [0048] the integrated controller 480 may store excess electric power generated by the power generation system 100 in the battery 460 by controlling the first power converter 410, …. This teaches the 480 control 410 to control the output power from 410 to different device 300/460) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of MacDonald,  to control the first PCCM to control the conditioned power provided to the load, convert with inverter the 
With regard to claim 9, the combination of MacDonald and Moon teaches all the limitations of claim 8.
MacDonald does not teach tracking a maximum power point of the renewable power source to determine whether the renewable power exceeds the threshold.
Moon teaches tracking a maximum power point (e.g., 411, Fig. 2) of the renewable power source ( e.g., 101, Fig. 2) to determine whether the renewable power exceeds the threshold(while  determine whether the output power of renewable power generation exceeds the needs of the load (see [0048] if the amount of electric power generated by the power generation system 100 is sufficient enough to be supplied to the load 200, the integrated controller 480 may store excess electric power generated by the power generation system 100 in the battery 460) by receiving information from the at least one maximum power point tracking circuit ( see 481 receives the information from 411, Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 8, to track a maximum power point of the renewable power source to determine whether the renewable 
With regard to claim 10, the combination of MacDonald ,Moon teaches all the limitations of claim 8,  Moon further teaches if the power grid ( e.g., 300, Fig. 3A, Fig. 1)  is operational ([0045] if the grid 300 is in a normal state) and providing a portion of the renewable power ( energy from 100, Fig. 3A, Fig. 1) to the power grid (e.g., 300, Fig. 3A, Fig. 1) ( If the grid 300 is in the normal state, the integrated controller 480 turns on the first and second switches S1 and S2. The integrated controller 480 supplies electric power generated by the power generation system 100 to the load 200, and may distribute additional the electric power to the grid 300 , [0046]) in response to the determination that the renewable power exceeds the threshold ( determine that there is additional electrical power generated by the power system, [0046])  and to a determination that the power grid is operational(f the grid 300 is in the normal state, the integrated controller 480 turns on the first and second switches S1 and S2. The integrated controller 480 supplies electric power generated by the power generation system 100 to the load 200, and may distribute additional the electric power to the grid 300[0046]).
With regard to claim 11, the combination of MacDonald and Moon  teaches all the limitations of claim 10, Moon further teaches disconnecting a connection to the power grid in response to a determination that the power grid is not operational( S404, S405, Fig. 4).
With regard to claim 12, the combination of MacDonald and Moon teaches all the limitations of claim 8.
MacDonald does not teach receiving the conditioned stored power from the energy storage component and converting the conditioned stored power into at least a portion of the 
However, Moon teaches receiving conditioned stored power ( power through 410, Fig. 1) from the energy storage component ( 460, Fig. 3B, Fig. 1) and converting the stored power into at least a portion of the output AC power ( 460 as output power for the load 200, Fig. 3B)  in response to a determination that the renewable power ( power from 100, Fig. 3B) does not exceed the threshold ( sufficient for the load, [0048])  if electric power generated by the power generation system 100 is insufficient, the integrated controller 480 supplies electric power stored in the battery 460 to the load 200 by controlling the BMS 450,[0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 8, to receive conditioned stored power from the energy storage component and converting the  conditioned stored power into at least a portion of the output AC power in response to a determination that the renewable power does not exceed the threshold, as taught by Moon, in order to use various power source to satisfy the power demand of the load, to satisfy the user’s needs and improve the user’s experience.
With regard to claim 15, MacDonald teaches an uninterruptible power supply comprising: a utility input configured to be coupled to a power grid (e.g., 190, Fig. 5) and to receive utility power from the power grid (e.g., 190, Fig. 5);
a renewable input configured to be coupled to a renewable power source ( e.g., 180, Fig. 5) and to receive renewable power from the renewable power source ( e.g., 180, Fig. 5); a DC input bus ( e.g., 160, Fig. 5) ; a DC output bus ( e.g., bus between 168 and 166, Fig. 5);
a first  power conditioning and control module (PCCM) ( e.g., 182, Fig. 5) having a first input coupled to the renewable input ( input of 182, Fig. 5) , and configured to provide conditioned power to the DC input bus derived from the renewable source ( e.g., 180, Fig. 5);  
input power circuitry ( e.g., 168, 142, 144, Fig. 5) coupled to the utility input ( e.g., 190, Fig. 2) and the DC input bus ( e.g., 160, Fig. 5)  and configured to receive the conditioned power provided by the first PCCM and/or second PCCM( see power from 182 or 188, Fig. 5) , the utility power ( power from 142 which is from 190, Fig. 5) , and stored power( power from 144, Fig. 5) and provide DC power to the DC output bus ( bus between 168 and 166, Fig. 5) , the DC input bus ( e.g., 160, Fig. 5) coupled between the input power circuitry ( e.g., 168, 142, 168,Fig. 5) and both of the first  PCCM( e.g., 182, Fig. 5)  and the second PCCM ( e.g., 186,188, Fig. 5) ; and means for balancing the utility power and the renewable power  ( e.g., This element “ means for balancing”  is interpreted under 35 U.S.C. 112(f) as a controller  170 in Fig. 1, further see applicant’s specification page 11, line 25-30, see [0085], ems control renewable source and power from AC bus ( including power from grid 190) to provide output power from the DC output bus( e.g., bus between 168 and 166, Fig. 5) 
Macdonald does not teach an inverter coupled to the DC output bus, the inverter configured to receive the DC power provided by the input power circuitry to the DC output bus and provided output AC power to a load. control the first PCCM to control conditioned power provided by the first PCCM to the DC input bus.
Moon teaches an inverter ( e.g., 430, Fig. 1) coupled to the DC output bus ( output of 420, Fig. 1), the inverter configured to receive the DC power provided by the input power circuitry( e.g., 420, Fig. 1, and McDonald teaches about input power circuitry)  to the DC output bus ( output of 420, Fig. 1) and provided output AC power to a load ( e.g., 200, Fig. 1). control ( e.g., 480, Fig. 1) the first PCCM (e.g. 410, Fig. 1) to control conditioned power provided by the , …. This teaches the 480 control 410 to control the output power from 410 to different device 300/460)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply MacDonald, to include  an inverter coupled to the DC output bus, the inverter configured to receive the DC power provided by the input power circuitry to the DC output bus and provided output AC power to a load and control the first PCCM to control conditioned power provided by the first PCCM to the DC input bus,  as taught by Moon,  in order to use the inverter to convert the output from input circuitry to the type of power that user needs and satisfy the user’s requirement, and control the PCCM to provide additional extra power to desired device so that not waste power and improve the operating efficiency of the system.
With regard to claim 16, the combination of MacDonald and Moon teaches all the limitations of claim 15.
MacDonald does not teach means for balancing the utility power and the renewable power includes means for determining  whether an amount of the renewable  exceeds an output power level provided to the load  and to provide excess power from the renewable power to the power grid in response to a determination that the amount of renewable power exceeds the output power level provided to the load.
However, Moon teaches wherein the means for balancing the utility power and the renewable power includes means for determining  (This element is interpreted under 35 U.S.C. 112(f) as a controller  170 in Fig. 1) whether an amount of renewable  exceeds an output power level provided to the load ( additional of the electrical power to the grid[0046])  and to provide 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Claim 15, to include means for balancing the utility power and the renewable power includes means for determining  whether an amount of renewable  exceeds an output power level provided to the load  and to provide excess power from the renewable power to the power grid in response to a determination that the amount of renewable power exceeds the output power level provided to the load, as taught by Moon, in order to use various power source to satisfy the power demand of the load, to satisfy the user’s needs and improve the user’s experience.
 With regard to claim 17, the combination of MacDonald and Moon teaches all the limitations of  claim 15, MacDonald further teaches an energy storage component  ( e.g., 146, Fig. 5) configured to receive and store energy and to provide stored power ( e.g., see bi-directional converter 144, Fig. 5), and wherein the means for balancing (This element is interpreted under 35 U.S.C. 112(f) as a controller  170 in Fig. 1 ) (e.g., 110, Fig. 5)  the utility power(e.g., 190, Fig. 5  )and the renewable power(180, Fig. 5)  includes means for balancing (This element is interpreted under 35 U.S.C. 112(f) as a controller  170 in Fig. 1) ( e.g., 110, Fig. 5) the utility power(e.g., power from 190, Fig. 5))  ), the renewable power( power from 180, Fig. 5)  , and the stored power ( e.g., power from 146, Fig. 5), to provide output power to the load (166, Fig.5 , Moon teaches about the AC load in Fig. 1) see [0085] Under the control of EMS 110, system 400 can supply power to energy storage units 146 from at least one of variable speed generator 132, fixed speed generators 172 and 173, AC bus 150 and renewable 
With regard to claim 18, the combination of MacDonald and Moon teaches all the limitations of claim 17, 
MacDonald does not teach means for balancing the utility power, the renewable power and the stored power further includes means for determining whether an amount of renewable power  exceeds an output power level provided to the load, provide excess power from the renewable power to at least one of the power grid or the energy storage component in response to a determination that the amount of renewable power exceeds the output power level provided to the load.
However, Moon   teaches the means for balancing (This element is interpreted under 35 U.S.C. 112(f) as a controller  170 in Fig. 1) ( e.g., 480 Fig. 1)  the utility power, the renewable power and the stored power further includes means for determining  whether an amount of renewable power ( e.g., 100, Fig. 1) exceeds an output power level provided to the load ( e.g., 200, Fig. 1) , provide excess power from the renewable power to at least one of the power grid or the energy storage component ( e.g., 460, Fig. 1)  in response to a determination that the amount of renewable power ( e.g., 100, Fig. 1) exceeds the output power level provided to the load ( e.g., 200, Fig. 1) (if the amount of electric power generated by the power generation system 100 is sufficient enough to be supplied to the load 200, the integrated controller 480 may store excess electric power generated by the power generation system 100 in the battery 460 [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Claim 17, to include the means for balancing the utility power, the renewable power and the stored power further includes means for determining  whether an amount of renewable power  exceeds an output 
With regard to claim 19, the combination of MacDonald and Moon teaches all the limitations of claim 15,  and  MacDonald further teaches the renewable input is further configured to receive renewable power from a renewable power source that is at least one of a photovoltaic cell ( e.g., 180, Fig. 5) and a wind generator.
With regard to claim 20, the combination of MacDonald and Moon teaches all the limitations of claim 15.
MacDonald does not teach at least one maximum power point tracking circuit coupled to the renewable input, wherein means for balancing the utility power including  means for determining whether an amount of the renewable power exceeds an output power level provided to the load by receiving information from the at least one maximum power point tracking circuit.
Moon teaches at least one maximum power point tracking circuit ( e.g., 411, Fig. 2) coupled to the renewable input ( e.g., 101, Fig. 2), wherein means for balancing the utility power including  means(This element is interpreted under 35 U.S.C. 112(f) as a controller  170 in Fig. 1) ( e.g., 481, Fig. 2)  for determining whether an amount of the renewable power exceeds an output power level provided to the load while  determine whether the output power of renewable power generation exceeds the needs of the load (see [0048] if the amount of electric power generated by the power generation system 100 is sufficient enough to be supplied to the load 200, the integrated controller 480 may store excess electric power generated by the power 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 15, to  include at least one maximum power point tracking circuit coupled to the renewable input, wherein means for balancing the utility power including  means for determining whether an amount of the renewable power exceeds an output power level provided to the load by receiving information from the at least one maximum power point tracking circuit, as taught by Moon, in order to use MPPT algorithm to  extracting maximum available power from the renewable power source ,evaluate the input power from difference source and balance the power from different power source in order to effectively use the power source, and avoid waste of the power. Further, adaptively using the information from MPPT circuit to determine the excess power can make the operation more accurately and efficiently. 

4. Claims 4, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald ( US 20170133852) and  Moon (US20110148205) in further view of Johnson Jr. ( US 20120074786)
With regard to claim 4, the combination of MacDonald  and Moon teaches all the limitations of claim 2, but not  the controller is further configured to control the input power circuitry  and the inverter to provide the output power from the conditioned power provided by the first PCCM and/or the second PCCM and the stored power in response to determining that the power grid is not operational.
However, Johnson Jr. teaches the controller ( e.g., 730, Fig. 7) is further configured to control the input power circuitry ( e.g., 112, 120, Fig. 7) and the inverter ( e.g., 114, Fig. 7) to provide the output power from the conditioned power  provided by the first PCCM and/or the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Claim 2, to control the input power circuitry  and the inverter to provide the output power from the conditioned power provided by the first PCCM and/or the second PCCM and the stored power in response to determining that the power grid is not operational, as taught by Johnson Jr., in order to use various power source to satisfy the power demand of the load, to satisfy the user’s needs and improve the user’s experience.
With regard to claim 22, the combination of MacDonald and Moon teaches all the limitations of claim 1, but not a bypass switch configured to couple the utility input to an output of the inverter.
However, Johnson Jr. teaches a bypass switch ( e.g., 140, Fig. 1)  configured to couple the utility input ( e.g., 10, Fig. 1[0024] 10 is utility source) to an output of the inverter ( e.g., 114, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Claim 1, to  include a bypass switch configured to couple the utility input to an output of the inverter, as taught by Johnson Jr., in order to bypass conversion circuit to provide power directly from the AC power source 10 to the load 20, which may support maintenance and high-efficiency modes of operation ([0024] of Johnson Jr.).
With regard to claim 23, the combination of MacDonald and Moon teaches all the limitations of claim 8, but not couple the utility input to an output of the inverter via a bypass switch.
However, Johnson Jr. teaches couple the utility input (e.g., 10, Fig. 1[0024] 10 is utility source) to an output of the inverter ( e.g., 114, Fig. 1) via a bypass switch ( e.g., 140, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Claim 8, couple the utility input to an output of the inverter via a bypass switch, as taught by Johnson Jr., in order to bypass conversion circuit to provide power directly from the AC power source 10 to the load 20, which may support maintenance and high-efficiency modes of operation ([0024] of Johnson Jr.).
With regard to claim 24, the combination of MacDonald and Moon teaches all the limitations of claim 15, but not a bypass switch configured to couple the utility input to an output of the inverter.
However, Johnson Jr. teaches a bypass switch ( 140, Fig. 1)  configured to couple the utility input ( e.g., 10, Fig. 1[0024] 10 is utility source) to an output of the inverter ( e.g., 114, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Claim 15, to  include a bypass switch configured to couple the utility input to an output of the inverter, as taught by Johnson Jr., in order to bypass conversion circuit to provide power directly from the AC power source 10 to the load 20, which may support maintenance and high-efficiency modes of operation ([0024] of Johnson Jr.).

s 6 , 13 , 14 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald ( US 20170133852)  Moon (US20110148205) in further view of Fallon ( US 20140379160).
With regard to claim 6,  the combination of MacDonald, Moon teaches all the limitations of claim 1, but not wherein the controller is further configured to determine whether a utility rate is higher than a threshold and to control a charger of the energy storage component to disable charging of the energy storage component in response to determining that the utility rate is higher than the threshold.
However, Fallon teaches the controller is further configured to determine whether a utility rate is higher than a threshold ( e.g., 216, Fig. 2 is cost of electricity above B) and to control a charger of the energy storage component to disable charging of the energy storage component in response to determining that the utility rate is higher than the threshold ( see Fig. 2, 216->218, when the cost of the electricity is above B, switch charge off in 218).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the uninterruptible power supply of Claim 1, to configure the controller to determine whether a utility rate is higher than a threshold and to control a charger of the energy storage component to disable charging of the energy storage component in response to determining that the utility rate is higher than the threshold, as taught by Fallon, in order arrange the usage of putting input power to different application based on the cost of the power, improve the cost efficiency in operating the system.
With regard to claim 13, the combination of MacDonald, Moon teaches all the limitations of claim 8, Moon further teaches  receive stored power from the energy storage component ( e.g., 460, Fig. 1) and converting the stored power into at least a portion of the output AC power  ( power to the load is AC power)  in response to a determination that the renewable power ( power from 100, Fig. 1) does not exceed the threshold ( [0048],  if electric 
The combination of MacDonald, Moon does not explicitly teaches receive stored power from the energy storage component and converting the stored power into at least a portion of the output power in response to a determination that the renewable power does not exceed the threshold and a determination that a utility rate exceeds a utility rate threshold.
However, Fallon teaches receive stored power from the energy storage component and converting the stored power into at least a portion of the output AC power  ( as discussed above Moon teaches about the output AC power) in response to a determination that the renewable power does not exceed the threshold and a determination that a utility rate exceeds a utility rate threshold (see 206 to 210, if the cost above the threshold, switch load to battery) ( Moon teaches to retrieve energy from the battery when the renewable power does not exceed the threshold ( see Moon [0048] if electric power generated by the power generation system 100 ( solar power) is insufficient, the integrated controller 480 supplies electric power stored in the battery 460 to the load 200 by controlling the BMS), while Fallon teaches the retrieve energy from battery when cost is above a threshold, and the combination of Moon and Fallon teaches that to retrieve energy from battery when the renewable power does not exceeds the threshold and the utility rate exceeds a utility rate threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 8, to receive stored power from the energy storage component and converting the stored power into at least a portion of the output AC power in response to a determination that the renewable power does not exceed the threshold and a determination that a utility rate exceeds a utility rate threshold, as taught by Fallon in order to reduce the cost of the operation while using different power 
With regard to claim 14, the combination of MacDonald and Moon teaches all the limitations of claim 8, but not controlling a charger of the energy storage component to disable charging of the energy storage component in response to a determination that a utility rate exceeds a utility rate threshold.
However, Fallon teaches controlling a charger of the energy storage component to disable charging of the energy storage component( see Fig. 2, 216->218, when the cost of the electricity is above B, switch charge off in 218). in response to a determination that a utility rate exceeds a utility rate threshold( e.g., 216, Fig. 2 is cost of electricity above B?).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Claim 8, to control a charger of the energy storage component to disable charging of the energy storage component in response to a determination that a utility rate exceeds a utility rate threshold, as taught by Fallon, in order arrange the usage of putting input power to different application based on the cost of the power, improve the cost efficiency in operating the system. 

21 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald ( US 20170133852) and  Moon (US20110148205) and in further view of Wade( US6605879B2).
With regard to claim 21, the combination of MacDonald, Moon teaches all the limitations of claim 1, but not DC charger coupled to the DC output bus and energy storage component, the energy storage component coupled to the DC input bus and DC charger.
However, Wade teaches a DC charger ( e.g., 46,  Fig.  5)coupled to the DC output bus ( e.g., 42, Fig. 5) and energy storage component ( e.g., 16, Fig. 5), the energy storage component ( 16, Fig. 5, Fig. 4) coupled to the DC input bus ( e.g., bus between 16 to 22, Fig. 4)  and DC charger ( e.g., 46, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of claim 1, to include a DC charger to be coupled to the DC output bus and energy storage component, the energy storage component coupled to the DC input bus and DC charger, as taught by Wade, in order to use the battery to function as a charging resource and a storage device, save the excess energy as a charging source, and improve the efficiency of the operating system. 
					
Response to Argument
7. 	Regard to claims 1, 8, 15, Applicant argues that MacDonald does not disclose” an inverter coupled to the DC output bus, the inverter configured to receive the DC power provided by the input power circuitry to the DC output bus and provide output AC power to a load. In  addition, applicant argues that it would not have been obvious to add an inverter to the connection between the DC-DC converter 168 and DC loads because load requires DC power, not AC power, adding an inverter between the DC converter 168 and the DC load would make DC load 166 in compatible with DC-DC converter 168.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In the rejection set in this office action, Moon  is used as a teaching reference to show an inverter ( e.g., 430, Fig. 1) coupled to the DC output bus ( output of 420, Fig. 1), the inverter configured to receive the DC power provided by the input power circuitry( e.g., 420, Fig. 1, and McDonald teaches about input power circuitry)  to the DC output bus ( output of 420, Fig. 1) and provided output AC power to a load ( e.g., 200, Fig. 1). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power supply of Macdonald, to include an inverter coupled to the DC output bus, configure the inverter c to receive the DC power provided by the input power circuitry to the DC output bus and provide output AC power to a load, in order to use the inverter to convert the output from input circuitry to the type of power that load requires and satisfy the user’s requirement. 
Regarding to the Applicant’s argument that adding the inverter of Moon between DC-DC converter 168 and DC load 166 of MacDonald would make the DC load in compatible with converter 168,” the Examiner disagrees. The combination of MacDonald and Moon is not to add the inverter of Moon between DC-DC converter 168 and DC load 166 of MacDonald. Instead, the combination of MacDonald and Moon is to replace the DC load 166 of MacDonald with the inverter 430 and load 220 of Moon. As shown in Moon, the inverter 430 provides an AC voltage for the AC load 220 in order to provide the type of power that user requires and satisfy the user’s requirement.
Since the Applicant's argument with respect to claims 1, 8, 15 are not persuasive, the rejection of claims depending from claims 1, 8, 15 are therefore maintained.
Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CHRISTENSEN (WO2008133733A1) teaches that bypass switch includes a circuit breaker and static switch.
Cruz (US 20160056617 A1) teaches a back feed circuit breaker into an existing main panel and main circuit breaker thus, eliminating the need of a home owner to completely reinstall a new electrical system in order to install alternative energy sources such as for example, solar panels 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PINPING SUN/Primary Examiner, Art Unit 2836